EXHIBIT C
Subject:                                      RE: Bielema v. The Razorback Foundation, Inc., Case No. 5:20-cv-05104-PKH


From: Katherine C. Campbell <kcampbell@fridayfirm.com>
Sent: Friday, December 18, 2020 4:36 PM
To: Schillinger, Caleb <CSchillinger@seyfarth.com>; Marshall S. Ney <mney@fridayfirm.com>
Cc: Robert W. George <rgeorge@fridayfirm.com>; 'Tom Mars' <tom@mars-law.com>; 'john@everettfirm.com'
<john@everettfirm.com>; 'jtull@qgtlaw.com' <jtull@qgtlaw.com>; 'ryan@theculpepperfirm.com'
<ryan@theculpepperfirm.com>; 'cwood@mcguirewoods.com' <cwood@mcguirewoods.com>;
'babel@mcguirewoods.com' <babel@mcguirewoods.com>; 'richard.watts@wdtc.law' <richard.watts@wdtc.law>;
Wilson, Dallin R <DRWilson@seyfarth.com>
Subject: RE: Bielema v. The Razorback Foundation, Inc., Case No. 5:20-cv-05104-PKH


[EXT. Sender]

Caleb,

The Foundation agrees to hold any documents produced by your clients as “attorneys’ eyes only” until a Protective
Order is entered by the Court.

Thanks,
Katie

KATHERINE C. CAMPBELL [fridayfirm.com] | ATTORNEY




                                                                     [fridayfirm.com]
kcampbell@fridayfirm.com | Direct: (479) 695-6040 | Fax (501) 537-2946
3350 S. Pinnacle Hills Pkwy, Suite 301
Rogers, Arkansas 72758 | www.FridayFirm.com [fridayfirm.com]


This e-mail message and any attachments contain confidential information that may be legally privileged. If you are not the intended recipient, you must not review,
retransmit, convert to hard copy, copy, use or disseminate this e-mail or any attachments to it. If you have received this e-mail in error, please immediately notify
us by return e-mail or by telephone at 479-695-6040 and delete this e-mail. Please note that if this e-mail contains a forwarded message or is a reply to a prior
message, some or all of the contents of this message or any attachments may not have been produced by Friday, Eldredge & Clark, LLP. Receipt of e-mail does
not establish an attorney-client relationship.

From: Schillinger, Caleb <CSchillinger@seyfarth.com>
Sent: Friday, December 18, 2020 2:45 PM
To: Marshall S. Ney <mney@fridayfirm.com>
Cc: Robert W. George <rgeorge@fridayfirm.com>; Katherine C. Campbell <kcampbell@fridayfirm.com>; 'Tom Mars'
<tom@mars-law.com>; 'john@everettfirm.com' <john@everettfirm.com>; 'jtull@qgtlaw.com' <jtull@qgtlaw.com>;
'ryan@theculpepperfirm.com' <ryan@theculpepperfirm.com>; 'cwood@mcguirewoods.com'
<cwood@mcguirewoods.com>; 'babel@mcguirewoods.com' <babel@mcguirewoods.com>; 'richard.watts@wdtc.law'
<richard.watts@wdtc.law>; Wilson, Dallin R <DRWilson@seyfarth.com>
Subject: RE: Bielema v. The Razorback Foundation, Inc., Case No. 5:20-cv-05104-PKH

Counsel,


                                                                                 1
We are prepared to make our document production, but it appears the Court has not yet entered a protective
order governing confidential information. As a courtesy, and so as not to delay getting you the documents, we
are willing to send them to you provided that you and your respective clients agree to maintain the documents
as “attorneys’ eyes only” until we are able to make confidentiality designations pursuant to an entered
order. Please reply with your confirmation and agreement, and we will send you the documents via email.

Best,
Caleb



Caleb J. Schillinger | Partner | Seyfarth Shaw LLP
Seaport East | Two Seaport Lane, Suite 300 | Boston, Massachusetts 02210-2028
Direct: +1-617-946-4944 | Fax: +1-617-790-6734
cschillinger@seyfarth.com | www.seyfarth.com




                                                        2
Subject:                                RE: Bielema v. The Razorback Foundation, Inc., Case No. 5:20-cv-05104-PKH


From: Richard N. Watts <richard.watts@wdtc.law>
Sent: Friday, December 18, 2020 4:14 PM
To: Tom Mars <tom@mars-law.com>; Schillinger, Caleb <CSchillinger@seyfarth.com>
Cc: Marshall S. Ney <mney@fridayfirm.com>; Robert George <rgeorge@fridayfirm.com>; kcampbell@fridayfirm.com;
john@everettfirm.com; jtull@qgtlaw.com; ryan@theculpepperfirm.com; R. Craig Wood <cwood@mcguirewoods.com>;
babel@mcguirewoods.com; Wilson, Dallin R <DRWilson@seyfarth.com>
Subject: RE: Bielema v. The Razorback Foundation, Inc., Case No. 5:20-cv-05104-PKH


[EXT. Sender]

I agree on behalf of Mr. Cornrich as well.

PLEASE NOTE OUR NEW ADDRESS

Richard N. Watts
Partner
Watts, Donovan, Tilley & Carson, P.A.

501.850.7097 direct line
501.372.1406 main line
501.372.1209 fax line

2120 Riverfront Dr., Ste. 275
Little Rock, Arkansas 72202

richard.watts@wdtc.law | www.wdtc.law [wdtc.law]




NOTICE: This electronic mail transmission and any attachment may constitute an attorney-client communication that is privileged at
law. It is not intended for transmission to, or receipt by, any unauthorized persons. If you have received this electronic mail
transmission in error, please delete it from your system without copying it, and notify the sender by reply e-mail or by calling (501) 372-
1406, so that our contact list can be corrected.

NOTICE ON NEW ASSIGNMENTS: Assigning new matters to WDTC is not complete until accepted by an attorney in writing. If you are
emailing a new matter to the firm, please call the intended recipient directly to confirm acceptance of the assignment. Because of risks
associated with email transmittals, this is for the protection of you, your insureds, and WDTC.


From: Tom Mars <tom@mars-law.com>
Sent: Friday, December 18, 2020 3:06 PM
To: Schillinger, Caleb <CSchillinger@seyfarth.com>
Cc: Marshall S. Ney <mney@fridayfirm.com>; Robert George <rgeorge@fridayfirm.com>; kcampbell@fridayfirm.com;
john@everettfirm.com; jtull@qgtlaw.com; ryan@theculpepperfirm.com; R. Craig Wood <cwood@mcguirewoods.com>;
babel@mcguirewoods.com; Richard N. Watts <richard.watts@wdtc.law>; Wilson, Dallin R <DRWilson@seyfarth.com>
Subject: Re: Bielema v. The Razorback Foundation, Inc., Case No. 5:20-cv-05104-PKH

Caleb,
                                                                     1
Bret Bielema’s counsel agrees to maintain the NEP’s documents as “attorneys’ eyes only” until you are able to make
confidentiality designations pursuant to an Order entered by Judge Holmes.

TM


       On Dec 18, 2020, at 3:44 PM, Schillinger, Caleb <CSchillinger@seyfarth.com> wrote:

       Counsel,

       We are prepared to make our document production, but it appears the Court has not yet entered
       a protective order governing confidential information. As a courtesy, and so as not to delay
       getting you the documents, we are willing to send them to you provided that you and your
       respective clients agree to maintain the documents as “attorneys’ eyes only” until we are able to
       make confidentiality designations pursuant to an entered order. Please reply with your
       confirmation and agreement, and we will send you the documents via email.

       Best,
       Caleb



       Caleb J. Schillinger | Partner | Seyfarth Shaw LLP
       Seaport East | Two Seaport Lane, Suite 300 | Boston, Massachusetts 02210-2028
       Direct: +1-617-946-4944 | Fax: +1-617-790-6734
       cschillinger@seyfarth.com | www.seyfarth.com




                                                         2
